FILED
                           NOT FOR PUBLICATION                               JUL 17 2017

                                                                         MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                        U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No. 16-50157

              Plaintiff-Appellee,                D.C. No. 3:15-cr-02133-LAB

 v.
                                                 MEMORANDUM*
GUSTAVO MENDOZA-ZAZUETA,

              Defendant-Appellant.


                    Appeal from the United States District Court
                      for the Southern District of California
                     Larry A. Burns, District Judge, Presiding

                             Submitted July 11, 2017**

Before:      CANBY, KOZINSKI, and HAWKINS, Circuit Judges.

      Gustavo Mendoza-Zazueta appeals from the district court’s judgment and

challenges the 72-month sentence imposed following his guilty-plea conviction for

importation of methamphetamine, in violation of 21 U.S.C. §§ 952 and 960. We

have jurisdiction under 28 U.S.C. § 1291, and we affirm.

      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Mendoza-Zazueta contends that the district court erred in denying his

request for a minor role adjustment under U.S.S.G. § 3B1.2. He argues that the

court failed to compare the degree of his involvement in the criminal enterprise to

that of all of the other participants, including the “higher-ups” in the enterprise. He

also contends that the court erred by relying on authority from this court that has

allegedly been superseded by the 2015 amendment to the Guideline. We review

the district court’s interpretation of the Guidelines de novo. See United States v.

Quintero-Leyva, 823 F.3d 519, 522 (9th Cir. 2016).

      The record belies Mendoza-Zazueta’s contention that the district court

misapplied the minor role Guideline. The court conducted the requisite

comparative analysis, considering the totality of the circumstances and the

enumerated factors before concluding that Mendoza-Zazueta was not

“substantially less culpable than the average participant.” U.S.S.G. § 3B1.2 cmt.

n.3(A), (C); Quintero-Leyva, 823 F.3d at 523. Moreover, the court did not refuse

to consider the “higher-ups” in the enterprise, but rather concluded that they were

not “average” participants to whom Mendoza-Zazueta should be compared.

Finally, Mendoza-Zazueta has not shown that the district court applied this court’s

precedent in any way that conflicts with the 2015 amendment to the Guideline.

      AFFIRMED.


                                           2                                    16-50157